In a negligence action by the female plaintiffs to recover damages for personal injuries sustained when they were struck by a motor vehicle owned and operated by the defendant, and by their husbands to recover damages for medical expenses and loss of services, plaintiffs appeal: (1) from an order of the Supreme Court, Kings County dated November 25, 1959, denying, with leave to renew, their motion for a preference, pursuant to rule 9 of the Kings County Supreme Court Rules; (2) from so much of an order of said court dated June 14, 1960, as, on reconsideration, adhered to the original decision denying the preference; and (3) from an order of said court dated January 17, 1961, denying plaintiffs’ motion for reargument. Plaintiffs contend that the physicians’ affidavits establish prima facie that the personal injuries consist of post concussional syndromes and associated injuries of a serious and permanent nature. The reports of a court-designated physician state that all neurological tests showed negative results and that the complaints of the injured parties are psychogenic in origin. Order dated June 14, 1960, insofar as appealed from, affirmed, with $10 costs and disbursements. The record fails to establish that there was an abuse of discretion in denying the preference. Appeal from order dated November 25, 1959, dismissed. That order was superseded by the later order of June 14, 1960. Appeal from order dated January 17, 196.1, dismissed. No appeal lies from an order denying a motion for reconsideration or reargument. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.